DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

The terminal disclaimer filed on 2/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Nos: 10,566,002, and 9,818,416, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Applicant’s arguments, see 6-8, filed 2/28/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The Obviousness type Double Patenting Rejection and 35 U.S.C. 103 rejections of claims 1-20 have been withdrawn. 




Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants arguments filed 2/28/2022 have been reviewed.  Applicant arguments presented on pages 6-8 were considered and found persuasive. Applicant claims a system for processing audio signals comprising: a hearing aid speaker; a hearing aid microphone; and at least one processor configured to: receive an audio signal from the hearing aid microphone; perform initial processing comprising filtering the audio signal to remove audio features, the initial processing resulting in a modified audio signal; identify a phoneme in the modified audio signal; replace the phoneme in the modified audio signal; and transmit the modified audio signal to the hearing aid speaker. The cited prior art of Hou et al., or Soli et al., alone or in combination fail to fairly teach or disclose the claimed combination of feature. Therefore, claims 1-20 are deemed allowable over cited prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658